262 S.W.3d 298 (2008)
STATE of Missouri, Respondent,
v.
Antoine SMITH, Appellant.
No. ED 89988.
Missouri Court of Appeals, Eastern District, Division Two.
September 9, 2008.
Irene Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
Defendant, Antoine Smith, appeals from the judgment entered after a jury found him guilty of assault in the first degree, robbery in the first degree, and two counts of armed criminal action. On appeal, defendant argues that the trial court plainly erred by not telling the jury to disregard a comment by the prosecutor during closing argument.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the *299 reasons for this decision. We affirm the judgment. Rule 30.25(b).